t c memo united_states tax_court roger john torpie jr petitioner v commissioner of internal revenue respondent docket no filed date roger john torpie jr pro_se richard j wright for respondent memorandum opinion powell special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure the issue is whether petitioner is entitled to a gambling loss deduction petitioner resided in dallas texas when the petition in this case was filed the facts are not in dispute and may be summarized as follows during petitioner won dollar_figure ina lottery that he reported on his federal_income_tax return while the exact - - cumulative amount petitioner lost in gambling during is unclear the parties seem to agree that he lost more than he won on his return petitioner deducted dollar_figure in determining his adjusted_gross_income petitioner did not itemize deductions and claimed the so-called standard_deduction in the notice_of_deficiency respondent determined that the dollar_figure deduction was not allowable discussion sec_61 defines gross_income to mean all income from whatever source derived lottery winnings are includable in gross_income see paul v commissioner tcmemo_1992_582 petitioner admits that he won dollar_figure as we understand petitioner's position is that he sustained a net_loss from his gambling activities during and therefore he should be able to deduct the losses that he incurred in determining the amount of gambling income that he received respondent argues that even if the court finds that petitioner sustained gambling_losses during which we do the deductible amount of such gambling_losses would be limited to the amount of the gambling winnings reported respondent further argues that even if petitioner were entitled to a schedule a itemized_deduction for any such gambling loss the claimed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue standard_deduction for of dollar_figure see sec_63 c would exceed the maximum gambling loss deduction in the case of an individual sec_62 defines adjusted_gross_income as gross_income less certain deductions including deductions attributable to a trade_or_business carried on by the taxpayer see sec_62 if petitioner's gambling activity constituted a trade_or_business his gambling_losses would be deductible from gross_income in arriving at adjusted_gross_income on schedule c profit or loss from business see id if petitioner's gambling activity did not constitute a trade_or_business his gambling_losses would be deductible as an itemized_deduction in arriving at taxable_income on schedule a itemized_deductions see sec_63 but regardless whether or not the activity constituted a trade_or_business sec_165 provides that losses from wagering transactions shall be allowed only to the extent of the gains from such transactions see also sec_1_165-10 income_tax regs petitioner has not argued nor do we find that he was ina trade_or_business of gambling to be engaged in a trade_or_business an individual must be involved in the activity with continuity and regularity and the primary purpose for engaging in the activity must be for income or profit see 480_us_23 a sporadic activity a hobby or an amusement diversion does not qualify as a trade or - - business id pincite petitioner's gambling activities fall in the latter categories his alleged gambling_losses therefore are deductible only as a schedule a itemized_deduction see heidelberg v commissioner tcmemo_1977_133 in order to claim any schedule a itemized_deduction petitioner would have to forgo the standard_deduction of dollar_figure see sec_63 and b since he claims no itemized_deductions other than the gambling loss deduction petitioner’s total amount of itemized_deductions consisting solely of the gambling loss deduction is limited by sec_165 to the amount of the gambling income dollar_figure under the statutory provisions petitioner’s most favorable tax treatment in this case is therefore the one determined by respondent in the statutory_notice_of_deficiency petitioner contends that congress could not have intended this result because it discriminates against low-income taxpayers who rarely have sufficient deductions to itemize this result however is directed by the literal language of the statutes involved as enacted by congress and we are bound by that language the request for relief that petitioner seeks must be addressed to congress and not to the courts to reflect the foregoing decision will be entered for respondent
